Citation Nr: 0835084	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for residuals of a back injury.  

In June 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO. A transcript of that 
hearing is of record.


FINDING OF FACT

A chronic low back disorder was not shown during service or 
for years thereafter, and any currently diagnosed low back 
disorder is not related by competent evidence to service.


CONCLUSION OF LAW

A back injury was not incurred or aggravated by active 
service, and lumbar arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in June 2004 
correspondence of the information and evidence needed to 
substantiate and complete this claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain. VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination. 
After pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim to include an opportunity to present pertinent 
evidence and testimony.  The claim was readjudicated in a 
July 2007 supplemental statement of the case.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists. There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication. Hence, the case is ready for 
adjudication.

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2007).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a June 2008 Travel Board hearing the veteran reported a 
minor back injury prior to service when he was age 13.  He 
testified, however, that while serving in Vietnam he injured 
his back and leg when the armored personnel carrier he was 
driving hit a landmine.  The reportedly was medevaced to 
Quang Tri hospital for treatment.  He states that his back 
disorder has continued to worsen since.  

The veteran also reports that in 2004, while installing a 
satellite dish, his back failed and he fell off the roof.  As 
a result, he reports suffering significant injuries including 
injuries to his back.  The veteran testified that he believed 
that he first sought treatment for his back pain in 1974-
1975.  However, he was not able to locate those treatment 
records from Kaiser Permanente.  He reported receiving VA 
treatment since falling from a roof.

There are no records of any complaints pertaining to a low 
back injury in service. The April 1970 entrance examination 
notes a back injury prior to service in 1963, however, no 
back disability was noted upon entrance to service.  Hence, 
the veteran's spine is presumed to have been sound at 
enlistment.  Notably, the separation examination is also 
silent as to a back disorder.  The separation examination 
does note that the veteran was wounded twice suffering a 
right knee injury in December 1970, and a left cheek shrapnel 
wound in January 1971.  Again, however, there is no evidence 
of any back disorder at separation.

The veteran filed his initial claim of entitlement to service 
connected compensation in April 1972.  He asserted 
entitlement to benefits based on an in-service right knee 
injury, and facial shell fragment wounds.  He did not claim 
entitlement to service connection for a back disorder.

The earliest postservice medical reference a back disorder 
dates from a January 1995 private treatment record noting a 
complaint of back pain.  No reference to a service incurred 
back disorder was noted.

In May 1999, the appellant reported complaints of low back 
pain after a motor vehicle accident.  

June 2001 VA Medical Center x-rays reveal small lumbar ribs, 
mild neuralgia L1-L3-4 disks, mild facet atrophy at L5-S1, 
and a normal sacroiliac joint.  The diagnoses were mild 
degenerative disk and joint disease.

March 2004 VA Medical Center records note that the veteran 
was recently seen at Sutter Roseville Hospital after falling 
from a roof and landing on his head.  While the appellant 
sustained significant injuries, there was no report of back 
injury.  A February 2004 lumbar x-ray was notable for no 
evidence of acute fracture.  It was noted that prior to the 
accident he had only minor back pain complaints. 

At a June 2006 VA examination the examiner reviewed the 
claims file and service records and found no mention of any 
in-service back injury.  The veteran reported that his back 
and right knee were injured a 1970 landmine explosion, he was 
treated at the base hospital, and that he then returned to 
duty.  He reported a history of radiating pain to from the 
back to the right leg since 1970 which was aggravated after 
he fell off a roof.  He reported being disabled since.  
Following a physical examination the diagnosis was discogenic 
disease.

In a July 2007 addendum the VA examiner noted claims file 
references to the veteran's armored personnel carrier injury.  
Those references focused on knee and facial injuries.  The 
examiner found no evidence of any spinal injuries, or spinal 
or orthopedic examinations.  VA x-rays revealed minor lumbar 
degenerative disk disease.  There was no evidence of nerve 
root compression or radiculopathy.  Range of motion was quite 
normal and reproducible in the 2006 VA examination.  It was 
noted that the veteran had sustained a rather severe post 
service back injury.  The examiner opined that it was less 
likely than not that any service injury caused the 
appellant's current lumbar degenerative disc disease.

Analysis

The veteran reported injuring his back prior to service, and 
reinjuring it in a landmine explosion during service. The 
veteran argues, in effect, that his pre-existing injury was 
aggravated during service.  While the Board finds that the 
appellant's back was sound at enlistment, there is no 
supporting medical evidence that his back disorder was 
incurred in service.  His service medical records are silent 
for any back disorder, treatment or diagnosis during service.  
No back disorder was noted on the separation examination.  

The earliest available private treatment records reveal a 
complaint of back pain in 1995.  Mild degenerative changes in 
the lower back were noted in a June 2001 VA x-ray.  VA 
records from 2004 describe a serious accident wherein the 
veteran suffered significant injuries in a fall, but noted 
only mild low back pain.

Thus, there is no evidence of a post- service back disability 
until 1995, i.e., decades after the veteran's separation from 
service.  This fact weighs against the veteran's claim. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)

VA outpatient records show treatment for a variety of 
conditions, including mild degenerative changes of the back. 
VA treatment reports, however, preponderate against service 
connection. They do not reveal any competent evidence or 
medical opinion that any current back disorder is related to 
the appellant's active duty. Indeed, there is no competent 
medical evidence etiologically linking the veteran's current 
back condition to his active military service. See Espiritu v 
Derwinski, 2 Vet. App. 492, 494 (1992). In the absence of 
same, entitlement to service connection is not in order.

The Board notes the veteran's assertion that he currently has 
a back disability due to events incurred during active duty. 
Nevertheless, his own lay contentions do not support his 
claim. As a general matter, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness. Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995). The veteran is not, however, competent 
to provide an opinion which requires medical knowledge or a 
clinical examination by a medical professional.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). As a 
result, his assertions cannot constitute competent medical 
evidence in support of his claim.

Simply put, the veteran's lay allegations of in-service 
incurrence are outweighed by the lack of pertinent objective 
findings or diagnoses for many years after service, and the 
lack of competent medical evidence linking any post-service 
diagnoses to service.  Therefore, service connection for a 
back disorder is denied. 

In making this decision the Board considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced in this regard, it does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In reaching this decision the Board also considered the fact 
that the appellant is a combat wounded veteran.  In the case 
of a veteran who was engaged in combat with enemy forces 
during a period of war, VA shall accept as sufficient proof 
of service connection such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service connection 
of such a disease or injury may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  Initially, VA must determine whether the 
veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  
If a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has 
produced "satisfactory evidence" to satisfy the first step 
under the statute.  This determination requires the 
credibility of the veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United 
States Court of Veterans Appeals found that, in determining 
whether documents submitted by a veteran constitute 
"satisfactory" evidence under 38 U.S.C.A. § 1154(b), the VA 
may properly consider "internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists. At this 
point, a factual presumption arises that the alleged injury 
or disease is service-connected. Id.

It is in the third step under Collette that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting clear and convincing evidence to the 
contrary, the presumption of service connection is then 
rebutted.

In this case, there is no medical evidence that that the 
appellant has a back disorder due to service.  Even assuming 
that the appellant did incur a back injury at the time of the 
armored personnel carrier incident, the fact remains that 
there is no evidence even at separation or for another 24 
years of a back disorder.  The veteran's claim of a back 
disorder due to service is not consistent with other evidence 
of record, including his lay contentions. As a result, the 
Board concludes that the veteran has not submitted 
satisfactory evidence to satisfy a grant of service 
connection under Collette.

Hence, while the Board acknowledges the appellant's combat 
service, that fact does not provide the medical evidence 
necessary to link a current disorder to service.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


